DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 6/15/2022 to claims 1, 11, 14-15, 17, 23-24, and 33 have been entered. Claims 2, 18, and 21 have been canceled. Claims 1, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47-50 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Shigeta et al (WO-2011049213; reference N) in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg).
Regarding claims 1, 11, 14, 15, 17, 18, 21, 23-24, 33, 37, 38 and 47, Shigeta teaches compounds which increase platelets through stimulation of differentiation and proliferation of hematopoietic stem cells, megakaryocytic progenitor cells and megakaryocytes have the same basic backbone structure as the structure in part (I) of instant claim 1, and have each of the defined variable groups of instant claims 1, 11, 14, 15, 17, 18, 21, 23-24, 33, 37-38, 47 and 50 (see pages 4-5 and 119 of the translated version, and page 104 corresponding to structures 69-71 included below, of the untranslated version). Regarding claim 1, Shigeta teaches treating cells in culture with compound variants to increase platelets through stimulation of differentiation and proliferation of hematopoietic stem cells, megakaryocytic progenitor cells and megakaryocytes (see pages 4-5, 119, 235-236 and 248-249 of the translated version). 

    PNG
    media_image1.png
    312
    577
    media_image1.png
    Greyscale

Page 104 of untranslated Shigeta document
Shigeta does not teach that the hematopoietic stem cells are differentiated from pluripotent cells or embryonic stem cells, or that a gene is introduced into the hematopoietic stem cells. 
Regarding claims 1 and 25-26, Wobus teaches that the sac-like structure of from differentiating pluripotent embryonic stem cells is a source of cells of all three germ layers, and that embryonic stem cells can specifically differentiate into hematopoietic progenitor cells (see pages 37 and 56-57). Regarding claims 1 and 28, Wobus teaches that the polycomb group gene Bmi-1 promotes self-renewal of hematopoietic stem cells, and that when overexpressed, lead to massive self-renewal of the cells (see pages 229 and 240).
It would have been obvious to combine Shigeta and Wobus use pluripotent stem cells to produce the hematopoietic stem cells, and to introduce Bmi-1 into said cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using pluripotent stem cells to produce the hematopoietic stem cells, and to introducing Bmi-1 into said cells because Wobus establishes that pluripotent stem cells can be used to produce the hematopoietic stem cells, and that Bmi-1 can be overexpressed in cells. The skilled artisan would have been motivated to use pluripotent stem cells to produce the hematopoietic stem cells, and to introduce Bmi-1 into said cells because Wobus establishes that pluripotent stem cells can be used to produce the hematopoietic stem cells, and that Bmi-1 promotes self-renewal of hematopoietic stem cells, and that when overexpressed, lead to massive self-renewal of the cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant outlines reasons that the molecule in amended claim 1 is distinct from the molecules taught by the previously cited Owada reference. However, the Owada reference is no longer relied upon. As stated above, the newly cited Shigeta reference teaches compounds identical to the claimed compound. Therefore, this argument is not persuasive.
Applicant alleges that Wobus does not teach the use of the molecule used in the claimed method. However, the primary reference Shigeta is relied upon for rendering it obvious to use a molecule of the embodiments of the claims. 
Claims 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigeta et al (WO-2011049213) in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg) as applied to claims 1, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 above, and further in view of Wilson et al (2004, Genes & Development 18:2747–2763).
The teachings of Shigeta in view of Wobus are discussed and relied upon above, and the teachings of Shigeta discussed above are specifically applied to claim 50.
Shigeta in view of Wobus do not teach that introducing c-Myc in Shigeta’s HSCs
Regarding claims 48-49, Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation (see page 2755).
It would have been obvious to combine Shigeta in view of Wobus with Wilson to overexpress c-Myc in Shigeta’s HSCs. A person of ordinary skill in the art would have had a reasonable expectation of success in introducing c-Myc in Shigeta’s HSCs because Wilson establishes that c-Myc can be overexpressed in these cells. The skilled artisan would have been motivated to overexpress c-Myc in Shigeta’s HSCs because Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Wilson does not teach the use of the molecule used in the claimed method. However, the primary reference Shigeta is relied upon for rendering it obvious to use a molecule of the embodiments of the claims. 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.  9,328,085 (compound) in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the compound claimed patent ‘085 overlaps with the compounds employed in the instant method. 
A patent’s “disclosure may be used . . . to answer the question whether claims merely define an obvious variation of what is earlier disclosed and claimed.” AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 112 USPQ2d 1001, 1012 (Fed. Cir. 2014) (quoting In re Basell Poliolefine Italia S.P.A., 89 U.S.P.Q.2d 1030, 1036 (Fed. Cir. 2008)). 
Patent ‘085 teaches that the invention can be used to differentiate hematopoietic progenitor cells into megakaryocytes (see col. 15 lines 48-45).
Methods of using the claimed compounds produce megakaryocytes from hematopoietic progenitor cells is therefore within the scope of the patent’s inventions. It is further noted that the specifications of the patents all teach preferred variations in the structure of the compound used in the conflicting claims, and these preferred variations overlap with the structure of the compound used in the pending claims. See Sun Pharm. Indus. Ltd. v. Eli Lilly & Co., 95 U.S.P.Q.2d 1797, 1798, 1803 (Fed. Cir. 2010) (holding that an application’s claims to a method of cancer treatment with a compound should have been subjected to an obviousness-type double-patenting rejection over a granted patent claiming the same compound and disclosing in the specification that the compound “demonstrated excellent oncolytic activity in standard cancer screens”).
The patent does not teach that the hematopoietic stem cells are differentiated from pluripotent cells or embryonic stem cells, or that a gene is introduced into the hematopoietic stem cells. 
Regarding claims 1 and 25-26, Wobus teaches that the sac-like structure of from differentiating pluripotent embryonic stem cells is a source of cells of all three germ layers, and that embryonic stem cells can specifically differentiate into hematopoietic progenitor cells (see pages 37 and 56-57). Regarding claims 1 and 28, Wobus teaches that the polycomb group gene Bmi-1 promotes self-renewal of hematopoietic stem cells, and that when overexpressed, lead to massive self-renewal of the cells (see pages 229 and 240).
It would have been obvious to combine the patent and Wobus to use pluripotent stem cells to produce the hematopoietic stem cells, and to introduce Bmi-1 into said cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using pluripotent stem cells to produce the hematopoietic stem cells, and to introducing Bmi-1 into said cells because Wobus establishes that pluripotent stem cells can be used to produce the hematopoietic stem cells, and that Bmi-1 can be overexpressed in cells. The skilled artisan would have been motivated to use pluripotent stem cells to produce the hematopoietic stem cells, and to introduce Bmi-1 into said cells because Wobus establishes that pluripotent stem cells can be used to produce the hematopoietic stem cells, and that Bmi-1 promotes self-renewal of hematopoietic stem cells, and that when overexpressed, lead to massive self-renewal of the cells.
Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.
Claims 48-50 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1-25 of U.S. Patent No.  9,328,085 (compound) in view of Wobus et al (2008, Wobus A.M., Boheler K.R. (eds) Stem Cells. Handbook of Experimental Pharmacology, vol 174. Springer, Berlin, Heidelberg), as applied to claims 1, 11, 14, 15, 17, 23-26, 28, 33, 37, 38 and 47 above, and when either is taken in further view of Wilson et al (2004, Genes & Development 18:2747–2763).
The teachings of the patent is discussed and relied upon above.
The patent does not teach that introducing c-Myc in the HSCs
Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation (see page 2755).
It would have been obvious to combine the patent with Wilson to overexpress c-Myc in the HSCs. A person of ordinary skill in the art would have had a reasonable expectation of success in introducing c-Myc in the HSCs because Wilson establishes that c-Myc can be overexpressed in these cells. The skilled artisan would have been motivated to overexpress c-Myc in the HSCs because Wilson teaches that overexpressing c-Myc in HSCs promotes differentiation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
Applicant alleges that ‘085 does not teach all of the method steps as it only generally mentions using the compound to differentiate hematopoietic progenitor cells into megakaryocytes. However, as stated in the rejection this step is obvious over the secondary references Wobus and Wilson. Applicant alleges that because Wobus teaches that the polycomb group gene Bmi-1 promotes self-renewal of hematopoietic stem cells, that there is no motivation to use the polycomb gene in hematopoietic “progenitor” cells as claimed. However, since hematopoietic stem cells are a type of hematopoietic “progenitor” cells, this method step remains obvious over the Wobus reference. Therefore even if the proposed amendments were entered, this rejection would not be overcome. 	
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653